SCHALL, Circuit Judge.

ORDER

The United States moves to dismiss as untimely. Dumitru Gheorghian opposes.
On May 10, 2001, the United States Court of Federal Claims dismissed for lack of jurisdiction Gheorghian’s complaint protesting certain actions of his former wife, his attorneys, the local police department, and the California State courts. Judgment was entered on that same day. Gheorghian filed his notice of appeal on July 16, 2001, over 60 days after judgment.
Gheorghian concedes that his notice of appeal was untimely, but asks that we accept it nonetheless. Unfortunately, the court is unable to extend the statutory filing deadline. Because the notice of appeal was not filed within the 60-day statutory time period, we lack jurisdiction to hear this appeal. See Fed. R.App. P. 4(a)(1)(B); 28 U.S.C. §§ 2107, 2522; Griggs v. Provident Consumer Discount Co., 459 U.S. 56, 61, 108 S.Ct. 400, 74 L.Ed.2d 225 (1982) (the requirement of filing a timely notice of appeal is “mandatory and jurisdictional”); Sofarelli Associates, Inc. v. United States, 716 F.2d 1395, 1396-97 (Fed.Cir.1983).
Accordingly,
IT IS ORDERED THAT:
(1) The United States’ motion to dismiss is granted.
(2) Each side shall bear its own costs.